Title: To George Washington from Henry Knox, 14 October 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point, 14 Octo. 1782
                  
                  Annexed is a state of the barracks exclusive of that in Fort Clinton.  Certainly a greater number than in this calculation were stowed in them last Winter, and in addition sixteen officers were crowded in almost every room.  With the barrack we are now erecting for the officers, the number contained in the calculation and their officers will be conveniently accommodated.  I have the honor to be, with the highest respect Your Excellency’s most obed. servt
                  
                     H. Knox.
                  
                  
                     Old barrack 10 rooms,  16 by 18 feet 14 men in each 140Sappers & Miners8 rooms 20 by 1614112Long barrack4020 by 1716640892
                  
                  
               